

EXHIBIT 10.1
TWELFTH AMENDMENT TO CREDIT AGREEMENT
This Twelfth Amendment to Credit Agreement (this “Twelfth Amendment”) is made as
of this 15th day of September, 2015 by and among:
THE CHILDREN’S PLACE, INC., a Delaware corporation, for itself and as agent (in
such capacity, the “Lead Borrower”) for the other Borrowers party hereto;
the BORROWERS party hereto;
the GUARANTORS party hereto;
the LENDERS party hereto; and
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, L/C Issuer, and
Swing Line Lender.


W I T N E S S E T H:
WHEREAS, reference is made to that certain Credit Agreement (as amended,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”) dated as of July 31, 2008 by and among (i) the Borrowers, (ii) the
Guarantors, (iii) the Lenders, and (iv) Wells Fargo Bank, National Association
(successor by merger to Wells Fargo Retail Finance, LLC), as Administrative
Agent, Collateral Agent, and Swing Line Lender; and
WHEREAS, the Loan Parties, the Agents and the Lenders have agreed to increase
the Aggregate Commitments under the Credit Agreement to $250,000,000, to extend
the maturity of the facility evidenced by the Credit Agreement, and to amend
certain other terms and conditions of the Credit Agreement as set forth herein.
NOW, THEREFORE, it is hereby agreed as follows:
1.
Definitions. All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

2.
Amendments to Article I of the Credit Agreement. The provisions of Article I of
the Credit Agreement are hereby amended as follows:

(a)
The definitions of “Committed Increase”, “Real Estate Advance” and “Uncommitted
Increase” are hereby deleted in their entirety.

(a)
The definition of “L/C Issuer” is hereby amended by adding “and such Lender”
after the words “with the consent of the Administrative Agent” in clause (b)
thereof.





--------------------------------------------------------------------------------



(b)
The definitions of “Additional Commitment Lender”, “Applicable Margin”,
“Borrowing Base”, “Cash Dominion Event”, “Commitment Increases”, “Fee Letter”,
“Increase Effective Date”, “Increased Financial Reporting Event”, “LIBO Rate”,
“Maturity Date”, “Reserves” and “Revolving Credit Ceiling” are hereby deleted in
their entirety and the following are substituted in their stead:

“Additional Commitment Lender” shall have the meaning provided in Section
2.15(c).”
“Applicable Margin” means:
From and after the Twelfth Amendment Effective Date, the Applicable Margin shall
be determined from the following pricing grid based upon the Average Excess
Availability as of the Fiscal Quarter ended immediately preceding such
Adjustment Date; provided that, if any of the financial statements delivered
pursuant to Section 6.01 of this Agreement or any Borrowing Base Certificate is
at any time restated or otherwise revised (including as a result of an audit,
but excluding revisions resulting from (i) normal year-end audit adjustments and
changes in GAAP or its application to the financial statements delivered
pursuant to Section 6.01 of this Agreement or (ii) any other cause other than
the correction of an error, omission or misrepresentation of the Loan Parties),
or if the information set forth in any such financial statements or any such
Borrowing Base Certificate, otherwise proves to be false or incorrect when
delivered such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.
Level
Average Excess Availability
LIBOR Margin
Base Rate Margin
Commercial Letter of Credit Fee
Standby Letter of Credit Fee
I
Greater than or equal to 50% multiplied by the Revolving Credit Ceiling
1.25%
0.50%
0.625%
0.75%
II
Less than 50% multiplied by the Revolving Credit Ceiling
1.50%
0.75%
0.75%
1.00%



“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the face amount of Eligible Credit Card Receivables multiplied by ninety
percent (90%);




--------------------------------------------------------------------------------



plus
(b)    the face amount of Eligible Trade Receivables (net of Receivables
Reserves applicable thereto) multiplied by ninety percent (90%);
plus
(c)    at any time that Excess Availability is greater than $60,000,000, the
face amount of Eligible Franchise Receivables (net of Receivables Reserves
applicable thereto) multiplied by ninety percent (90%); provided that in no
event shall the amount available to be borrowed pursuant to this clause (c)
exceed $20,000,000;
plus
(d)    the Cost of Eligible Inventory, net of Inventory Reserves, multiplied by
(x) during the Seasonal Increase Period, ninety-two and one-half percent (92.5%)
of the NRLV of Eligible Inventory, and (y) at all other times, ninety percent
(90%) of the NRLV of Eligible Inventory;
plus
(e)    the Cost of Eligible In-Transit Inventory, net of Inventory Reserves,
multiplied by ninety percent (90%) of the NRLV of Eligible In-Transit Inventory;
provided that in no event shall the amount available to be borrowed pursuant to
this clause (e) exceed 25% of the Loan Cap then in effect;
plus
(f)    with respect to any Eligible Letter of Credit, the Cost of the Inventory
supported by such Eligible Letter of Credit, net of Inventory Reserves,
multiplied by the lesser of (i) eighty-five percent (85%) of the NRLV of the
Inventory supported by such Eligible Letter of Credit, and (ii) eighty five
percent (85%);
plus
(g)    the lesser of (i) FMV of Eligible Real Estate, net of Realty Reserves,
multiplied by sixty percent (60%) and (ii) $15,000,000.00;
plus
(h)    the Cost of Eligible Warehoused Inventory, net of Inventory Reserves,
multiplied by ninety percent (90%) of the NRLV of Eligible Warehoused Inventory;
provided that in no event shall the amount available to be borrowed pursuant to
this clause (h) exceed the lesser of (i) ten percent (10%) of the Loan Cap then
in effect at such time, or (ii) $20,000,000;
minus




--------------------------------------------------------------------------------



(i)    the then amount of all Availability Reserves.
“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrowers to maintain
Excess Availability of at least the greater of (x) 12.5% of the Loan Cap and (y)
$25,000,000 at any time. For purposes of this Agreement, the occurrence of a
Cash Dominion Event shall be deemed continuing at the Administrative Agent’s
option (i) so long as such Specified Event of Default has not been waived,
and/or (ii) if the Cash Dominion Event arises as a result of the Borrowers’
failure to maintain Excess Availability as required hereunder, until Excess
Availability has exceeded the greater of (x) 12.5% of the Loan Cap and (y)
$25,000,000 for forty-five (45) consecutive days, in which case a Cash Dominion
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided that a Cash Dominion Event shall be deemed continuing (even if a
Specified Event of Default is no longer continuing and/or Excess Availability
exceeds the required amount for forty-five (45) consecutive days) at all times
after a Cash Dominion Event has occurred and been discontinued on three (3)
occasions after the Closing Date.
“Commitment Increases” shall have the meaning provided in Section 2.15(a).
“Fee Letter” means the letter agreement, dated as of the Closing Date, among the
Borrowers and the Agents, as such letter agreement is amended, modified or
supplemented from time to time following the Closing Date, including, without
limitation, pursuant to the Seventh Amendment Fee Letter, the Eleventh Amendment
Fee Letter, the Amendment to Fee Letter dated as of the Eleventh Amendment
Effective Date, and the Twelfth Amendment Fee Letter.
“Increase Effective Date” shall have the meaning provided in Section 2.15(d).
“Increased Financial Reporting Event” means if at any time Excess Availability
is less than 30% of the Loan Cap at such time.
“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
per annum rate which appears on the Reuters Screen LIBOR01 page as of 11:00
a.m., London time, on the second London Business Day preceding the first day of
such Interest Period (or if such rate does not appear on the Reuters Screen
LIBOR01 Page, then the rate as determined by the Administrative Agent from
another recognized source or interbank quotation), for a term, and in an amount,
comparable to the Interest Period and the amount of the LIBO Rate Loan requested
(whether as an initial LIBO Rate Loan or as a continuation of a LIBO Rate Loan
or as a conversion of a Base Rate Loan to a LIBO Rate Loan) by Borrowers in
accordance with this Agreement (and, if any such rate is below zero, the LIBO
Rate shall be deemed to be zero), which determination shall be made by Agent and
shall be conclusive in the absence of manifest error. For purposes hereof:
“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England, and “Reuters




--------------------------------------------------------------------------------



Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters service or
any successor display page, other published source, information vendor or
provider that has been designated by the sponsor of Reuters Screen LIBOR01 page.
If such rate is not available at such time for any reason, then the “LIBO Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the LIBO Rate Loan being made, continued, or converted by Wells Fargo
Bank and with a term equivalent to such Interest Period would be offered to
Wells Fargo Bank by major banks in the London interbank eurodollar market in
which Wells Fargo Bank participates at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.
“Maturity Date” means September 15, 2020.
“Reserves” means all Inventory Reserves, Availability Reserves, Receivables
Reserves and Realty Reserves.
“Revolving Credit Ceiling” $250,000,000 on and after the Twelfth Amendment
Effective Date, as such amount may be modified in accordance with the terms of
this Agreement.
(c)
The following new definitions are hereby inserted in appropriate alphabetical
order:

“Anti-Terrorism Law” means the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
or any enabling legislation or executive order relating thereto; economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by the U.S. government, including those administered by the Office
of Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State; all applicable Bank Secrecy Act ("BSA") laws, regulations
and government guidance on BSA compliance and on the prevention and detection of
money laundering violations; and all laws, rules, and regulations of any
jurisdiction applicable to any Credit Party from time to time concerning or
relating to bribery or corruption, all as amended, supplemented or replaced from
time to time.
“Covenant Compliance Event” means either (a) the occurrence and continuance of
an Event of Default, or (b) the failure of the Borrowers to maintain Excess
Availability of at least the greater of (x) 10% of the Loan Cap and (y)
$25,000,000 at any time. For purposes hereof, the occurrence of a Covenant
Compliance Event shall be deemed continuing at the Administrative Agent’s option
(i) so long as such Event of Default has not been waived, and/or (ii) if the
Covenant Compliance Event arises as a result of the Borrowers’ failure to
achieve Excess Availability as required hereunder, until Excess Availability has
exceeded the greater of (x) 10% of the Loan Cap and (y) $25,000,000 for
forty-five (45) consecutive days, in which case a Covenant Compliance Event
shall no longer be deemed to be continuing for purposes




--------------------------------------------------------------------------------



of this Agreement; provided that a Covenant Compliance Event shall be deemed
continuing (even if an Event of Default is no longer continuing and/or Excess
Availability exceeds the required amount for ninety (90) consecutive days) at
all times after a Covenant Compliance Event has occurred and been discontinued
on three (3) occasions after the Closing Date.
“Eligible Franchise Receivables” means Accounts deemed by the Administrative
Agent in its reasonable discretion to be eligible for inclusion in the
calculation of the Borrowing Base, which are due from foreign franchisees of the
Loan Parties for royalties, goods sold and received and other amounts due to the
Loan Parties under the applicable franchise agreements, to the extent that such
amounts due are supported by stand-by letters of credit assigned to the
Administrative Agent and which letters of credit (i) are from issuers and on
terms acceptable to the Administrative Agent in its reasonable discretion, and
(ii) may not be amended, revised, or surrendered without the consent of the
Administrative Agent, and as to which the Administrative Agent has received all
reporting and related information as required under Section 6.02(b)(ii).
“Eligible Trade Receivables” means Accounts deemed by the Administrative Agent
in its reasonable discretion to be eligible for inclusion in the calculation of
the Borrowing Base arising from the sale of the Loan Parties’ Inventory (but
excluding, for the avoidance of doubt, Credit Card Receivables) that satisfy the
following criteria at the time of creation and continue to meet the same at the
time of such determination: each such Account (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from an account debtor,
and in each case originated in the ordinary course of business of such Loan
Party, and (ii) in each case is acceptable to the Administrative Agent in its
reasonable discretion, and is not ineligible for inclusion in the calculation of
the Borrowing Base pursuant to any of clauses (a) through (r) below as
determined by the Administrative Agent in its reasonable discretion. Without
limiting the foregoing, to qualify as an Eligible Trade Receivable, an Account
shall indicate no Person other than a Loan Party as payee or remittance party.
In determining the amount to be so included, the face amount of an Account shall
be reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Loan Party may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Eligible Trade Receivable. Except as otherwise agreed
by the Administrative Agent, any Account included within any of the following
categories shall not constitute an Eligible Trade Receivable:
(a)    Accounts that are not evidenced by an invoice;




--------------------------------------------------------------------------------



(b)    Accounts that have been outstanding for more than ninety (90) days from
the date of invoice or more than sixty (60) days past the due date;
(c)    Accounts due from any account debtor for which more than fifty percent
(50%) of the Accounts owing from such account debtor are ineligible pursuant to
clause (b), above;
(d)    All Accounts owed by an account debtor and/or its Affiliates together to
the extent such Accounts exceed (x) thirty percent (30%), or (y) with respect to
any of the Specified Account Debtors, fifty percent (50%) (or such higher
percentages now or hereafter established by the Administrative Agent for any
particular account debtor) of the amount of all Accounts at any one time (but
the portion of the Accounts not in excess of the applicable percentages may be
deemed Eligible Trade Receivables, in the Administrative Agent’s reasonable
discretion); provided that no portion of any Accounts owed by any Investment
Grade Account Debtor shall be deemed ineligible solely by reason of this clause
(d);
(e)    Accounts that are not subject to a perfected first‑priority security
interest in favor of the Collateral Agent;
(f)    Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;
(g)    Accounts which arise out of any sale made not in the ordinary course of
business or are not payable in Dollars;
(h)    Other than as set forth in clause (o) below, Accounts which are owed by
any account debtor whose principal place of business is not within the United
States or Canada;
(i)    Accounts which are owed by any Affiliate or any employee of a Loan Party;
(j)    Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Collateral Agent have not been duly obtained, effected or given and are not
in full force and effect;
(k)    Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;




--------------------------------------------------------------------------------



(l)    Accounts due from any Governmental Authority except to the extent that
the subject account debtor is the federal government of the United States of
America and the relevant Loan Party has complied with the Federal Assignment of
Claims Act of 1940 or, in the case of any other Governmental Authority, any
analogous state legislation;
(m)    Accounts (i) owing from any Person that is also a supplier to or creditor
of a Loan Party or any of its Subsidiaries, but only to the extent of the
indebtedness owed to such supplier or creditor, unless such Person has waived
any right of setoff in a manner reasonably acceptable to the Administrative
Agent or (ii) representing any manufacturer’s or supplier’s credits, discounts,
incentive plans or similar arrangements entitling a Loan Party or any of its
Subsidiaries to discounts on future purchase therefrom;
(n)    Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, set off or charge back, but only to the extent of such right of return,
set off, or charge back;
(o)    Accounts arising out of sales to account debtors outside the United
States or Canada unless such Accounts are fully backed by one or more
irrevocable letters of credit on terms, and issued by a financial institution,
reasonably acceptable to the Administrative Agent and each such irrevocable
letter of credit is in the possession of the Administrative Agent;
(p)    Accounts evidenced by a promissory note or other instrument;
(q)    Accounts consisting of amounts due from vendors as rebates or allowances;
or
(r)    Accounts which the Administrative Agent determines in its reasonable
discretion to be unacceptable for borrowing.
“Increased Lender” shall have the meaning provided in Section 2.15(f).
“Investment Grade Account Debtor” means an account debtor that, at the time of
determination, as a corporate credit rating and/or family rating, as applicable,
of BBB- or higher by S&P or Baa3 or higher by Moody’s.
“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments and (b) the Borrowing Base.
“Receivables Reserves” means such Reserves as may be established from time to
time by the Administrative Agent in its reasonable discretion with respect to
the determination of the collectability in the ordinary course of Eligible Trade




--------------------------------------------------------------------------------



Receivables and Eligible Franchise Receivables, including, without limitation,
on account of dilution.
“Seasonal Increase Period” means a period of ninety (90) consecutive days
elected by the Lead Borrower each year upon thirty (30) days’ prior notice to
the Administrative Agent.
“Specified Account Debtors” means the account debtors set forth on Schedule I to
the Twelfth Amendment.
“Twelfth Amendment” means the Twelfth Amendment to Credit Agreement dated as of
September 15, 2015 by and among the Borrowers, the Guarantors, the Lenders and
Wells Fargo Bank, National Association, as Administrative Agent, Collateral
Agent, and Swing Line Lender.
“Twelfth Amendment Effective Date” means September 15, 2015.
“Twelfth Amendment Fee Letter” means the Fee Letter, dated as of the Twelfth
Amendment Effective Date, between the Agents and the Borrowers.
3.
Amendments to Article II of the Credit Agreement. The provisions of Article II
of the Credit Agreement are hereby amended by:

(a)
restating the first sentence of Section 2.10 to read in its entirety as follows:

All computations of interest and fees shall be made on the basis of a 360-day
year (or a 365 day year or 366 day year, as the case may be, in the case of Base
Rate Loans at a time when the Base Rate is computed by reference to Wells Fargo
Bank's prime rate) and actual days elapsed.
(b)
deleting Section 2.15 in its entirety and by substituting the following in its
stead:

“2.15    Increase in Commitments.
(a)    Request for Increase. Provided that no Default or Event of Default then
exists or would arise therefrom, upon notice to the Agent (which shall promptly
notify the Lenders), the Lead Borrower may from time to time, request an
increase in the Aggregate Commitments by an amount not exceeding $50,000,000 in
the aggregate (each, a “Commitment Increase”, and collectively, the “Commitment
Increases”); provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, (ii) the Lead Borrower may make a maximum of 3
such requests, and (iii) the amount of the Aggregate Commitments, as the same
may be increased pursuant to any Commitment Increases, shall not exceed
$300,000,000 at any time. At the time of sending such notice, the Lead Borrower
(in consultation with the Agent) shall specify the time period within which each
Lender is requested to respond to the Agent (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Lenders).




--------------------------------------------------------------------------------



(b)    Lender Elections to Increase. Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.
(c)    Notification by Agent; Additional Commitment Lenders. The Agent shall
notify the Borrowers and each Lender of the Lenders’ responses to each request
made hereunder. To achieve the full amount of a requested increase and subject
to the approval of the Agent, the L/C Issuer and the Swing Line Lender (which
approvals shall not be unreasonably withheld), to the extent that the existing
Lenders decline to increase their Commitments, or decline to increase their
Commitments to the amount requested by the Lead Borrower, the Agent, in
consultation with the Lead Borrower, will use its reasonable efforts to arrange
for other Eligible Assignees to become Lenders (each an “Additional Commitment
Lender”) hereunder and to issue commitments in an amount equal to the amount of
the increase in the Aggregate Commitments requested by the Borrowers and not
accepted by the existing Lenders, provided, however, that without the consent of
the Agent, at no time shall the Commitment of any Additional Commitment Lender
be less than $10,000,000.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Agent, in consultation with the
Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Agent shall promptly
notify the Lead Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date and on the Increase Effective Date (i)
the Aggregate Commitments under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Commitment Increases, and (ii)
Schedule 2.01 shall be deemed modified, without further action, to reflect the
revised Commitments and Applicable Percentages of the Lenders.
(e)    Conditions to Effectiveness of Commitment Increase. As a condition
precedent to such Commitment Increase, (i) the Borrowers shall deliver to the
Agent a certificate of each Loan Party dated as of the Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (A) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such Commitment Increase, and (B) in the case
of the Borrowers, certifying that, before and after giving effect to such
Commitment Increase, (1) the representations and warranties contained in Article
V and the other Loan Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (2) no




--------------------------------------------------------------------------------



Default or Event of Default exists or would arise therefrom, (ii) the Borrowers,
the Agent, and any Additional Commitment Lender shall have executed and
delivered a Joinder to the Loan Documents in such form as the Agent shall
reasonably require; (iii) the Borrowers shall have paid such fees and other
compensation to the Additional Commitment Lenders as the Borrowers and such
Additional Commitment Lenders shall agree; (iv) the Borrowers shall have paid
such arrangement fees to the Agent as the Borrowers and the Agent may agree; (v)
the Borrowers and the Additional Commitment Lender shall have delivered such
other instruments, documents and agreements as the Agent may reasonably have
requested; and (vi) no Default or Event of Default exists. The Borrowers shall
prepay any Committed Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.
(f)    Adjustments Upon Increase. If Committed Loans shall be outstanding
immediately after giving effect to an increase pursuant to Section 2.15(a), upon
the Agent’s execution and delivery of written confirmation thereof, each Lender
shall be deemed to have sold and assigned to the applicable Lender making such
increase (each such Lender, an

“Increased Lender”), without recourse, and each applicable Increased Lender
shall be deemed to have purchased and assumed from each Lender the amount of
such Lender’s outstanding Committed Loans as shall be necessary to result (after
giving effect to the assignments of all Lenders) in the Committed Loans made by
each Lender and by each Increased Lender being equal to its Applicable
Percentage multiplied by the aggregate amount of all Committed Loans outstanding
as of such date. At the direction of the Agent, each Increased Lender shall make
all payments to the Agent and the Agent shall make such payments to the Lenders
as may be necessary to carry the foregoing into effect. The Borrowers hereby
agree that any amount that an Increased Lender so pays to another Lender
pursuant to Section 2.15(a) shall be entitled to all rights of a Lender under
this Agreement and such payments to the Lenders shall constitute Committed Loans
held by each such Increased Lender under this Agreement and that each such
Increased Lender may, to the fullest extent permitted by law, exercise all of
its right of payment (including the right of set off) with respect to such
amounts as fully as if such Increased Lender had initially advanced to the
Borrowers the amount of such payments. In connection with the assignment and
acceptance provided in this Section 2.15(f), the assignment of LIBO Rate Loans
shall not be treated as a prepayment of such LIBO Rate Loans for purposes of
Section 3.05.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.”




--------------------------------------------------------------------------------



4.
Amendments to Article VI of the Credit Agreement. The provisions of Article VI
of the Credit Agreement are hereby amended by:

(a)
deleting subsection 6.02(b) in its entirety and inserting the following in its
stead:

“(b)    (i) concurrently with the delivery of the financial statements referred
to in Section 6.01, a duly completed Compliance Certificate signed by a
Responsible Officer of the Lead Borrower, which shall include (A) a
certification as to the amount, if any, of rent under any Leases, and any
obligations and liabilities with respect to Taxes, that have not been timely
paid, and (B) a certification as to the receipt of notice, if any, as to any
obligations or liabilities with respect to utilities and/or insurance premiums
that have not been timely paid. In the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Lead Borrower shall also provide a statement of reconciliation conforming such
financial statements to GAAP;
(ii) concurrently with the delivery of the financial statements referred to in
Section 6.01(b), with regard to Eligible Franchise Receivables, copies of all
stand-by letters of credit supporting each such Account not previously provided
to the Administrative Agent;”
(b)
deleting subsection 6.02(c) in its entirety and inserting the following in its
stead:

(c)    on the first Friday of each Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day):
(i) a certificate in the form of Exhibit G (a “Borrowing Base Certificate”)
showing the Borrowing Base as of the close of business as of the last day of the
immediately preceding Fiscal Month, each Borrowing Base Certificate to be
certified as complete and correct by a Responsible Officer of the Lead Borrower;
provided that (i) if Uncapped Excess Availability at any time is less than 12.5%
of the Revolving Credit Ceiling or (ii) an Event of Default has occurred and is
continuing, such Borrowing Base Certificate shall be delivered on Friday of each
week (or, if Friday is not a Business Day, on the next succeeding Business Day),
and shall show the Borrowing Base as of the close of business on the immediately
preceding Saturday; and
(ii) a schedule of all Eligible Franchise Receivables and Eligible Trade
Receivables indicating the aging of each such Account as well as copies of all
past due invoices related to Eligible Franchise Receivables issued by the Loan
Parties to the applicable franchisees not previously provided to the
Administrative Agent;”
(c)
deleting clause (b) of Section 6.10 in its entirety and by substituting the
following in its stead:

“(b)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent to




--------------------------------------------------------------------------------



conduct appraisals, commercial finance examinations and other evaluations,
including, without limitation, of (i) the Lead Borrower’s practices in the
computation of the Borrowing Base and (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves. Subject to the following sentences,
the Loan Parties shall pay the fees and expenses of the Administrative Agent or
such professionals with respect to such evaluations and appraisals as provided
below. Without limiting the foregoing, the Loan Parties acknowledge that the
Administrative Agent may, in its discretion, in the event that any Loans are
outstanding hereunder, undertake one (1) real estate appraisal and one (1)
inventory appraisal and one (1) commercial finance examination each Fiscal Year
at the Loan Parties’ expense; provided that, in the event that Excess
Availability is at any time less than 30% of the Loan Cap, the Administrative
Agent may, in its discretion, undertake an additional inventory appraisal (that
is, up to two (2) inventory appraisals in total) and an additional commercial
finance examination (that is, up to two (2) commercial finance examinations in
total) each Fiscal Year at the Loan Parties’ expense. Notwithstanding anything
to the contrary contained herein, the Administrative Agent may cause additional
inventory appraisals and commercial finance examinations to be undertaken (i) as
it in its reasonable discretion deems necessary or appropriate, at its own
expense, or (ii) if a Default or Event of Default shall have occurred and be
continuing or if required by applicable Law, at the expense of the Loan
Parties.”
5.
Amendments to Article VII of the Credit Agreement. The provisions of Article VII
of the Credit Agreement are hereby amended by deleting Section 7.17 in its
entirety and by substituting the following in its stead:

“7.17    Consolidated Fixed Charge Coverage Ratio.    During the continuance of
a Covenant Compliance Event, permit the Consolidated Fixed Charge Coverage
Ratio, calculated as of the last day of each month, to be less than 1.0:1.0.”
6.
Amendments to Schedule 2.01. Schedule 2.01 to the Credit Agreement (Commitments
and Applicable Percentages) is hereby deleted in its entirety and the Schedule
2.01 attached hereto is substituted in its stead.

7.
Ratification of Loan Documents; Waiver of Claims.

(a)
Except as otherwise expressly provided herein, all terms and conditions of the
Credit Agreement and the other Loan Documents remain in full force and effect.
The Loan Parties hereby ratify, confirm, and reaffirm (i) all Loan Documents as
amended hereby, and (ii) that all representations and warranties of the Loan
Parties contained in the Credit Agreement or any other Loan Document are true
and correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date.

(b)
Each of the Loan Parties hereby acknowledges and agrees that there is no basis
or set of facts on the basis of which any amount (or any portion thereof) owed
by the Loan Parties under the Loan Documents could be reduced, offset, waived,
or





--------------------------------------------------------------------------------



forgiven, by rescission or otherwise; nor is there any claim, counterclaim,
offset, or defense (or other right, remedy, or basis having a similar effect)
available to the Loan Parties with regard thereto; nor is there any basis on
which the terms and conditions of any of the Obligations could be claimed to be
other than as stated on the written instruments which evidence such Obligations.
(c)
Each of the Loan Parties hereby acknowledges and agrees that it has no offsets,
defenses, claims, or counterclaims against the Agents or any Lender, or any of
their respective affiliates, predecessors, successors, or assigns, or any of
their respective officers, directors, employees, attorneys, or representatives,
with respect to the Obligations, or otherwise, and that if any Loan Party now
has, or ever did have, any offsets, defenses, claims, or counterclaims against
the Agents or any Lender, or their respective affiliates, predecessors,
successors, or assigns, or their respective officers, directors, employees,
attorneys, or representatives, whether known or unknown, at law or in equity,
from the beginning of the world through this date and through the time of
execution of this Twelfth Amendment, all of them are hereby expressly WAIVED,
and each of the Loan Parties hereby RELEASES the Agents and each Lender and
their respective officers, directors, employees, attorneys, representatives,
affiliates, predecessors, successors, and assigns from any liability therefor.

8.
Conditions to Effectiveness. This Twelfth Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the reasonable
satisfaction of the Administrative Agent:

(a)
The Administrative Agent shall have received counterparts of this Twelfth
Amendment duly executed and delivered by each of the parties hereto.

(b)
The Administrative Agent shall be satisfied with the results of lien searches
with respect to the Loan Parties, and all filings, recordations and searches
necessary or desirable (as reasonably determined by the Administrative Agent) to
reflect the valid and perfected liens and security interests in favor of the
Collateral Agent in the Collateral shall have been duly made, and all filing and
recording fees and taxes shall have been duly paid and any landlord waivers and
access letters for distribution centers and warehouses of the Loan Parties as
requested by the Administrative Agent shall have been obtained.

(c)
The Administrative Agent shall be satisfied with the amount, types, terms and
conditions of all insurance maintained by the Loan Parties, and the Agents shall
have received endorsements naming the Collateral Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the Agents may reasonably
request, under all such insurance policies.

(d)
All corporate and shareholder action on the part of the Loan Parties and all
consents and approvals necessary for the valid execution, delivery and
performance by the Loan Parties of this Twelfth Amendment shall have been duly
and effectively taken





--------------------------------------------------------------------------------



and evidence thereof reasonably satisfactory to the Administrative Agent shall
have been provided to the Administrative Agent.
(e)
The Administrative Agent shall have received satisfactory opinions of counsel to
the Loan Parties (which shall cover, among other things, authority, legality,
validity, binding effect and enforceability of this Twelfth Amendment).

(f)
The Administrative Agent shall have received a schedule of all letters of credit
issued for the benefit of the Loan Parties upon the application of foreign
franchisees under the applicable franchise agreements, along with copies of each
letter of credit set forth on that schedule and copies of all related past due
invoices issued by the Loan Parties to the applicable franchisees.

(g)
After giving effect to this Twelfth Amendment, no Default or Event of Default
shall have occurred and be continuing.

(h)
There shall be no material misstatements in the written materials furnished by
the Loan Parties to the Agents or the Lenders prior to closing of this Twelfth
Amendment, or, after giving effect to the Schedules provided or deemed modified
pursuant to this Twelfth Amendment, in the representations or warranties of the
Loan Parties made in the Credit Agreement. The Administrative Agent shall be
satisfied that any financial statements delivered to it fairly present the
business and financial condition of the Borrowers and their Subsidiaries, taken
as a whole, as of the date thereof and for the periods covered thereby, and that
there has been no material adverse change in the assets, business, financial
condition or income of the Borrowers and their subsidiaries, taken as a whole,
since the date of the most recent Financial Statements delivered to the
Administrative Agent. The Administrative Agent shall be satisfied that any
projections delivered to it represent the Borrowers’ good faith estimate of
their future financial performance and were prepared on the basis of assumptions
believed by the Borrowers to be fair and reasonable in light of current business
conditions at the time such projections were prepared.

(i)
There shall not have occurred since May 2, 2015 (a) any event or condition that
has had or could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect or (b) any action, suit,
investigation or proceeding pending or, to the knowledge of the Borrowers,
threatened in any court or before any arbitrator or governmental authority that
could reasonably be expected to have a Material Adverse Effect.

(j)
All fees payable to the Agents and the Lenders on or before the Twelfth
Amendment Effective Date, including, without limitation, pursuant to the Twelfth
Amendment Fee Letter, shall have been paid.

(k)
The Agents shall have been reimbursed by the Loan Parties for all reasonable
invoiced costs and expenses of the Agents (including, without limitation,
reasonable attorneys’ fees) in connection with the preparation, negotiation,
execution, and





--------------------------------------------------------------------------------



delivery of this Twelfth Amendment and related documents. The Loan Parties
hereby acknowledge and agree that the Administrative Agent may charge the Loan
Account to pay such costs and expenses.
9.
Post-Closing Obligations. Within ninety (90) days following the Twelfth
Amendment Effective Date (as such time period may be extended by the
Administrative Agent in its sole discretion), the Borrowers shall use
commercially reasonable efforts to cause each carrier involved in the
transportation of Eligible In-Transit Inventory to enter into a freight
forwarder agreement with the Collateral Agent in form and substance reasonably
satisfactory to the Collateral Agent.

10.
Miscellaneous.

(a)
This Twelfth Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page to this Twelfth Amendment by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Twelfth Amendment.

(b)
This Twelfth Amendment (including the Twelfth Amendment Fee Letter) expresses
the entire understanding of the parties with respect to the transactions
contemplated hereby. No prior negotiations or discussions shall limit, modify,
or otherwise affect the provisions hereof.

(c)
Any determination that any provision of this Twelfth Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this Twelfth Amendment.

(d)
The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection with this Twelfth Amendment and
are not relying on any representations or warranties of the Agents or the
Lenders or their counsel in entering into this Twelfth Amendment.

(e)
THIS TWELFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.

[Signature Pages Follow]




IN WITNESS WHEREOF, the parties have hereunto caused this Twelfth Amendment to
be executed and their seals to be hereto affixed as of the date first above
written.




--------------------------------------------------------------------------------



THE CHILDREN’S PLACE, INC., as Lead Borrower and as a Borrower
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer

THE CHILDREN’S PLACE SERVICES COMPANY, LLC, as a Borrower
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer

THE CHILDRENSPLACE.COM, INC., as a Guarantor
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer


THE CHILDREN’S PLACE INTERNATIONAL, LLC, as a Guarantor
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer

THE CHILDREN’S PLACE CANADA HOLDINGS, INC., as a Guarantor
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer





--------------------------------------------------------------------------------



TCP IH II, LLC, as a Guarantor
By: The Children’s Place Canada Holdings, Inc., its sole member
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer

TCP INTERNATIONAL IP HOLDINGS, LLC, as a Guarantor
By: The Children’s Place, Inc., its sole member
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer

TCP INTERNATIONAL PRODUCT HOLDINGS, LLC, as a Guarantor
By: The Children’s Place, Inc., its sole member
By: _____________________________
Name:    Michael Scarpa
Title:     Chief Operating Officer





--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, L/C Issuer,
Swing Line Lender, and as a Lender
By: ________________________________
Name: Connie Liu
Title: Authorized Signatory








--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender
By: ________________________________
Name: ______________________________
Title: _______________________________








--------------------------------------------------------------------------------



HSBC BANK (USA), N.A., as a Lender
By: ________________________________
Name: ______________________________
Title: _______________________________




                        




--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender
By: ______________________________
Name: ____________________________
Title: _____________________________








Schedule I
Specified Account Debtors


TJX Companies, Inc.


Costco Wholesale Corporation


Sam's West, Inc.


Ross Stores, Inc.


BJ's Wholesale Club, Inc.


Big Lots Stores, Inc.


Amazon.com, Inc.








--------------------------------------------------------------------------------



SCHEDULE 2.01
Commitments and Applicable Percentages
Lender
Commitment
Applicable Percentage
Wells Fargo Bank, National Association
$110,000,000.00
44%
Bank of America, N.A.
$75,000,000.00
30%
JPMorgan Chase Bank, N.A.
$35,000,000.00
14%
HSBC Bank (USA), N.A.
$30,000,000.00
12%
TOTAL
$250,000,000.00
100.000000000%













1884662.2


